Citation Nr: 0524241	
Decision Date: 09/02/05    Archive Date: 09/13/05	

DOCKET NO.  02-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1968 to 
April 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming.  In January 2005, the Board 
remanded the appeal to schedule the veteran for a Travel 
Board hearing which he had requested in November 2004.  The 
evidence on file shows that the veteran was duly and properly 
notified of the hearing to be conducted in June 2005, but 
failed to appear for this hearing.  There is no new hearing 
request, and the veteran has not presented any good cause for 
failing to appear at his previously scheduled hearing.  The 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for the 
residuals of a back injury was denied by the RO in November 
1997, the veteran was notified of that decision and his 
appellate rights, and he did not appeal, and that decision is 
final.  

2.  The only evidence received since the time of the prior 
final November 1997 RO decision denying service connection 
for the residuals of a back injury is multiple written 
statements of argument by the veteran, which argument is 
entirely cumulative with and redundant of argument which was 
already on file at the time of the previous final denial, and 
that evidence, by itself or in conjunction with the evidence 
previously assembled, is not so significant that it must be 
considered to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for the residuals of a back 
injury, and that claim is not reopened.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 20.1103 (2000) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are partially applicable to the 
veteran's claim.  VCAA requires VA to notify claimants of the 
evidence necessary to substantiate their claims, and 
to make reasonable efforts to assist veterans in obtaining 
such evidence.  

A review of the claims folder reveals that the RO formally 
notified the veteran of VCAA in November 2001, prior to the 
issuance of the rating decision now on appeal in March 2002.  
That notification informed the veteran of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and requested him to submit any relevant evidence he 
might have in his possession.  Again, prior to the issuance 
of the rating decision now on appeal, the veteran was again 
notified in January 2002 of all of the evidence which had 
previously been collected, and specifically notified that the 
evidence necessary to substantiate his claim would be private 
medical records of treatment for a back injury during or 
shortly after military service.  He was forwarded copies of 
release forms for this purpose.  The RO specifically 
processed a search for any line-of-duty determination which 
should have been completed had the veteran been injured 
during service, and was informed that no such determination 
or investigation was of record.  During the pendency of the 
appeal, the veteran also identified a particular doctor with 
whom he said he had treated, but he was unable to provide any 
current address or other location where such records might be 
obtained.  Additional requests to the veteran were met with 
responses that any doctors the veteran had treated with had 
either died or retired.  

The veteran was informed of the laws and regulations 
governing the reopening of claims, and governing claims for 
service connection in the statement of the case issued in 
November 2002.  All known and available evidence has been 
collected for review and the duties to assist and notify in 
this appeal have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provides for limited 
assistance to claimants seeking to reopen previously denied 
claims.  However, those changes are applicable only to claims 
to reopen filed on or after August 29, 2001.  The veteran's 
claim was filed prior to that date in July 2001 and these 
changes are not applicable in this case.  

VCAA, which is applicable to this case, provides that nothing 
in VCAA shall be construed to require VA to reopen a claim 
that has been disallowed, except when new and material 
evidence is presented or secured, as described in 
Section 5108 of this Title.  38 U.S.C.A. § 5103A(f).

The veteran's initial claim for service connection for 
residuals of a back injury was denied by the RO in November 
1997, he was notified of that decision and of his appellate 
rights, and he did not appeal and that decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.  New and material evidence is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

In Justus v. Principi, 3 Vet. App. 510 (1992), the US Court 
of Appeals for Veterans Claims (Court) held that for new and 
material evidence purposes only, new evidence presented is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion, or (2) inherently 
incredible.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted or 
aggravation thereof in the active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Analysis:  The evidence on file at the time of the initial RO 
decision denying the veteran's initial claim of service 
connection for residuals of a back injury in November 1997 
included service medical records which contained no 
complaint, finding, treatment, or diagnosis evidencing a low 
back injury at any time during service.  The report of 
medical history completed by the veteran at service 
separation included his own indication that he did not have 
"recurrent back pain."  He also affirmatively indicated 
that he had not ever had any injury other than those noted.  
He specifically noted that he had not consulted or been 
treated by clinics, physicians, healers, or other 
practitioners within the past five years.  

The veteran's initial claim for VA disability compensation, 
received the same month he was separated from service in 
April 1969, included claims with respect to a knee injury, 
hepatitis, and pneumonia.  The veteran did not make any claim 
for a back injury at that time.  

In the month following the veteran's service separation, in 
May 1969, he was provided a VA examination.  This report of 
examination contains no complaints or findings with respect 
to a previous back injury.  There was no diagnosis of any 
residuals of a back injury.  

In September 1970, the veteran was hospitalized in the 
psychiatric section of a VA Hospital in Maine where he 
remained from September 1970 to May 1971.  Records of that 
hospitalization do not include any complaints, findings, 
treatment or diagnosis for the residuals of a back injury.  
The diagnoses from this lengthy hospitalization were 
inadequate personality and bronchial asthma.

The next chronical evidence on file is the report of a VA 
examination in January 1991.  The focus of this examination 
was on the veteran's lengthy history of bronchial asthma.  
This examination also noted, however, that the veteran did 
have a dorsal kyphosis, which was excessive, and an early 
barrel chest.  The physician wrote that this "certainly 
would be compatible with an asthmatic history."  This 
examination contained no complaints, findings, or diagnosis 
of any residual of a low back injury.  It was clearly noted 
that an early barrel chest and excessive kyphosis was 
considered secondary to asthma.

In July 1997, the veteran submitted a statement (first claim) 
to VA in which he described an incident where two officers 
ran him over in a jeep in 1969.  He said they took him to an 
off-base hospital and never called the military police or 
ambulance.  That same month, the RO wrote the veteran and 
asked him to provide medical treatment records from his date 
of discharge to present demonstrating that he did in fact 
have residuals of the back injury he claimed was incurred 
during service, and the veteran failed to respond.  In 
November 1997, the RO denied his claim for service connection 
for the residuals of a back injury.  He was notified of his 
appellate rights and he did not appeal, and by operation of 
law that decision became final.

The evidence received since the time of the November 1997 RO 
denial of service connection for residuals of a back injury 
consisted entirely of a series of written statements of 
argument by the veteran describing the events of his alleged 
motor vehicle accident injury during service.  These 
statements, while providing perhaps a few more details of the 
incident, are essentially identical to the veteran's written 
claim and statements submitted prior to the initial adverse 
decision in November 1997.  That is, since the time of that 
previous final denial of service connection for the residuals 
of a back injury, the veteran has submitted nothing other 
than multiple written statements alleging that the motor 
vehicle accident actually occurred.  

It is noteworthy, however, that the veteran's reports of this 
injury are not consistent.  Although the veteran's initial 
report indicated that the officers who ran over him in a jeep 
picked him up and took him for treatment to an off-base 
hospital, all subsequent reports indicated that he was struck 
by the jeep and that the two persons in the jeep simply 
departed the scene without stopping or offering any aid or 
assistance.  Another statement indicated that a passing car 
stopped at the scene of the accident and took the veteran to 
the base hospital where he stayed for three days.  
Additionally, there is inconsistency in terms of the date 
that the veteran reports that this incident occurred.  There 
is significant other evidence of record which clearly and 
objectively calls the veteran's credibility into question.  
Because all evidence submitted to reopen a claim must be 
presumed to be credible for new and material purposes only, 
however, no adverse inference may be drawn by the Board from 
any of the evidence on file calling the veteran's credibility 
into question.  

At the time of the prior and initial final denial of the 
veteran's claim for service connection for the residuals of a 
back injury in November 1997, there was simply a complete 
absence of any objective evidence demonstrating that the 
veteran incurred a back injury in a motor vehicle accident 
during service.  There was no such evidence in the service 
medical records, the veteran denied any back problems at the 
time that he was examined for separation, and the veteran 
made no complaints of any prior back injury at the time of VA 
examination one month after service separation in May 1969.  
The veteran did not claim service connection for the 
residuals of a back injury at the time of his initial 
application for VA disability compensation in November 1969.  
It was not until July 1997, some 28 years after the veteran 
had been separated from service, that he first claimed to 
having been struck in the back by a motor vehicle during 
service.

By January 1991, the veteran was clearly noted to have an 
excessive kyphosis, meaning an abnormally increased convexity 
in the curvature of the thoracic spine as viewed from the 
side (hunchback), and an early barrel chest, which was 
perceived as being directly secondary to a lengthy history of 
asthma.  It was noteworthy that even with these findings in 
January 1991, there were no clinical findings of any 
musculoskeletal or orthopedic residuals identified which 
might be consistent with the traumatic injury of being struck 
by a motor vehicle as claimed by the veteran.  At no time 
either during or subsequent to service up until present, has 
the veteran ever submitted any competent clinical evidence 
demonstrating that he actually has residuals of such 
traumatic back injury.

The only evidence submitted by the veteran to reopen his 
claim for service connection for the residuals of a back 
injury attributable to a motor vehicle accident are multiple 
written statements alleging that this incident occurred.  The 
statements are entirely cumulative with and redundant of 
arguments submitted by the veteran and considered by the RO 
prior to its initial final denial of that claim in November 
1997.  This evidence is neither new nor material.  

The RO informed the veteran during the pendency of the 
present appeal of the type of evidence that was necessary to 
substantiate his claim and attempted to assist him in 
collecting any evidence which might substantiate that claim, 
but the veteran failed to identify the name and address and 
location of a single health care provider who had ever 
treated him for back problems attributable to a motor vehicle 
accident during service.  The only other evidence received to 
reopen this claim was a negative reply from military 
authorities to the RO's inquiry as to whether a line-of-duty 
determination had ever been completed with respect to the 
injury as reported by the veteran to have occurred in 
Fort Jackson, South Carolina, in 1969.  In the absence of any 
new and material evidence sufficient to reopen his claim, the 
veteran's claim is not reopened and must remain denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for the residuals of a back 
injury, the appeal is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


